



COURT OF APPEAL FOR ONTARIO

CITATION: Fontaine v. Canada (Attorney General), 2016 ONCA
    802

DATE: 20161028

DOCKET: C59310, C59311 and C59320

Strathy C.J.O., Sharpe and MacFarland JJ.A.

BETWEEN

Larry Philip Fontaine in
    his personal capacity and in his capacity as the Executor of the Estate of
    Agnes Mary Fontaine, deceased, Michelline Ammaq, Percy Archie, Charles Baxter
    Sr., Elijah Baxter, Evelyn Baxter, Donald Belcourt, Nora Bernard, John Bosum,
    Janet Brewster, Rhonda Buffalo, Ernestine Caibaiosai‑Gidmark, Michael
    Carpan, Brenda Cyr, Deanna Cyr, Malcolm Dawson, Ann Dene, Benny Doctor, Lucy
    Doctor, James Fontaine in his personal capacity and in his capacity as the
    Executor of the Estate of Agnes Mary Fontaine, Deceased, Vincent Bradley
    Fontaine, Dana Eva Marie Francey, Peggy Good, Fred Kelly, Rosemarie Kuptana,
    Elizabeth Kusiak, Theresa Larocque, Jane McCullum, Cornelius McComber, Veronica
    Marten, Stanley Thomas Nepetaypo, Flora Northwest, Norman Pauchey, Camble
    Quatell, Alvin Barney Saulteaux, Christine Semple, Dennis Smokeyday, Kenneth
    Sparvier, Edward Tapiatic, Helen Winderman and Adrian Yellowknee

Plaintiffs (Respondents)

and

The Attorney General
    of Canada
,
    The Presbyterian Church in Canada, The General Synod of the Anglican Church of
    Canada, The United Church of Canada, The Board of Home Missions of the United
    Church of Canada, The Womens Missionary Society of the Presbyterian Church,
    The Baptist Church in Canada, Board of Home Missions And Social Services of The
    Presbyterian Church in Bay, The Canada Impact North Ministries of the Company
    for the Propagation of the Gospel in New England (also known as the New England
    Company), The Diocese of Saskatchewan, The Diocese of the Synod of Cariboo, The
    Foreign Mission of the Presbyterian Church in Canada, The Incorporated Synod of
    the Diocese of Huron, The Methodist Church of Canada, The Missionary Society of
    the Anglican Church of Canada, The Missionary Society of the Methodist Church
    of Canada (also known as the Methodist Missionary Society of Canada), The Incorporated
    Synod of the Diocese of Algoma, The Synod of the Anglican Church of the Diocese
    of Quebec, The Synod of the Diocese of Athbasca, The Synod of the Diocese of
    Brandon, The Anglican Synod of the Diocese of British Columbia, The Synod of
    the Diocese of Calgary, The Synod of the Diocese of Keewatin, The Synod of the
    Diocese of Quappelle, The Synod of the Diocese of New Westminister, The Synod
    of the Diocese of Yukon, The Trustee Board of the Presbyterian Church in
    Canada, The Board of Home Missions and Social Service of The Presbyterian
    Church of Canada, The Womens Missionary Society of the United Church of
    Canada,
Sisters
    of Charity, A Body Corporate also known as Sisters of Charity of St. Vincent de
    Paul, Halifax, also known as Sisters of Charity Halifax
, Roman Catholic
    Episcopal Corporation of Halifax,
Les
Soeurs
de Notre Dame‑Auxiliatrice
,
Les
Soeurs
de St. Francois
    dAssise
,
    Insitut
des
Soeurs
du Bon Conseil
,
Les
Soeurs
de Saint-Joseph de
    Saint
Hyancinthe,
Les
Soeurs
de Jésus-Marie
,
Les
Soeurs
de lAssomption de
    la Sainte-Vierge
,
Les
Soeurs
de lAssomption de
    la Sainte-Vierge de lAlberta
,
Les
Soeurs
de
la Charite
de
St.-
Hyacinthe
,
Les Oeuvres Oblates
    de lOntario
,
Les
Residences
Oblates du
Quebec, La
    Corporation Episcopale Catholique Romaine de la Baie James (The Roman Catholic
    Episcopal Corporation of James Bay), The Catholic Diocese of Moosonee, Soeurs
Grises de
Montreal
/Grey Nuns of
    Montreal
,
Sisters
    of Charity (Grey Nuns) of
Alberta,
Les
Soeurs de la Charite des
T.N.O.
, Hotel
‑Dieu de
    Nicolet
,
The
    Grey Nuns of Manitoba Inc
.‑
Les
Soeurs
Grises du Manitoba Inc.
, La Corporation
    Episcopale Catholique Romaine de la Baie dHudson ‑ The Roman Catholic
    Episcopal Corporation of Hudsons Bay,
Missionary Oblates ‑ Grandin Province
,
Les Oblats de Marie
    Immaculée du Manitoba
,
    The Archiepiscopal Corporation of Regina,
The Sisters of the Presentation
,
The Sisters of St.
    Joseph of Sault St. Marie
, Sisters of Charity of Ottawa,
Oblates of Mary Immaculate

St.
    Peters Province
,
The
    Sisters of Saint Ann
,
Sisters
    of
Instruction
of the Child Jesus
, The Benedictine
    Sisters of Mt. Angel Oregon, Les Pères Montfortains,
The Roman Catholic
    Bishop of Kamloops Corporation Sole
, The Bishop of Victoria, Corporation Sole,
    The Roman Catholic Bishop of Nelson, Corporation Sole,
Order of The Oblates
    of Mary Immaculate in the
Province
of British Columbia
,
The Sisters of
    Charity of Providence of Western Canada
,
La Corporation Episcopale Catholique Romaine
de
Grouard
, Roman Catholic
    Episcopal Corporation of Keewatin, La Corporation Archiepiscopale Catholique
    Romaine de St. Boniface, Les Missionnaires Oblates Sisters de St. Boniface  The
    Missionary Oblates Sisters of St. Boniface,
Roman Catholic Archiepiscopal Corporation
    of Winnipeg
,
    La Corporation Episcopale Catholique Romaine de Prince Albert, The Roman
    Catholic Bishop of Thunder Bay,
Immaculate Heart Community of Los Angeles
,
Ca
.
, Archdiocese of
    Vancouver ‑ The Roman Catholic Archbishop of Vancouver, Roman Catholic
    Diocese of Whitehorse,
The Catholic Episcopale Corporation of Mackenzie‑Fort
    Smith
,
The
    Roman Catholic Episcopal Corporation of Prince Rupert
, Episcopal
    Corporation of Saskatoon, Omi Lacombe Canada Inc. and Mt. Angel Abbey Inc.

Defendants (
Appellants/Respondents
    by way of cross-appeal
;
Respondent/Appellant by way of cross-appeal
)

Charles Gibson and Ian Houle,
    for the Sisters of St. Joseph of Sault Ste. Marie


Janine Harding, for Twenty-Two
    Catholic Entities

Pierre Baribeau and Paul Lepsoe, for Nine Catholic
    Entities

Peter Grant, Diane Soroka and Sandra Staats, for
    Independent Counsel

Gary Penner and Diane Fernandes, for the Attorney
    General of Canada

Julian N. Falconer and Julian Roy, for the Truth and
    Reconciliation Commission of Canada

Joanna Birenbaum, for the National Centre for Truth and
    Reconciliation

Kate Wilson and Regan Morris, for the Privacy Commissioner
    of Canada

Stuart Wuttke, for the Assembly of First Nations

Joseph Arvay, Q.C., Catherine Boies Parker and Susan
    Ross, for the Chief Adjudicator of the Indian Residential Schools Adjudication
    Secretariat

Heard: By written submissions.

COSTS ENDORSEMENT

[1]

The
    costs of Independent Counsel are fixed at $60,000.00, inclusive of
    disbursements and all applicable taxes, payable by Canada.

G.R. Strathy C.J.O.

Robert J. Sharpe J.A.

J. MacFarland J.A.


